Case 1:19-cv-02603-TWP-DML Document1 Filed 06/26/19 Page 1 of 7 PagelD #: 1

' In The United States District Court
Southern District Of Indiana
oy Indianapolis Division

Bobby Ray Long,
Plaintiff Pro Se,

 

vs.

 

City Of Indianapolis, Indiana,
Defendant(s).

(-1219-cv- 260 3 TWP-pm L

42 U.S.C. § 1983 CIVIL RIGHTS COMPLAINT

. WITH A JURY TRIAL DEMAND.

This is a 42 U.S.C. § 1983 Civil Rights Complaint filed by Plaintiff
Bobby Ray Long (hereinafter "Plaintiff"), pro se, claiming that
Defendant City Of Indianapolis, Indiana (hereinafter "Defendant(s)")
violated his right to substantive due process of law under the Fifth
and Fourteenth Amendments to The United States Constitution when the
Defendant(s) act in concert to not meaningfully enforce the Immigration
Laws of The United States Of America to rid the city of Indianapolis,
Indiana of all lesa Immigrants (hereinafter "Illegals") all of
which results in an unjustifiable intrusion by the Defendant(s) upon
Plaintiff's liberties and right as a American Citizen to freely move
about the city of Indianapolis, Indiana on a daily basis without fear

of becoming a crime victim to one or more Illegals. The Plaintiff

request a trial by jury, injunctive relief, and monetary damages.

—WURISDICEION,
This is a 42 U.S.C. § 1983 Civil Rights Complaint, The Court has

jurisdiction over the matter pursuant to 28 U.S.C. § 1331.

 
Case 1:19-cv-02603-TWP-DML Document1 Filed 06/26/19 Page 2 of 7 PagelD #: 2

PARTIES

 

1. Plaintiff's name is Bobby Ray Long. He resides at 7220 East 14th
Street, Indianapolis, Indiana 46219. He is proceeding pro se in
this matter though he would desire a Lawyer to represent him as
he is a Cancer Patient being treated at Veterans Hospital in
Indianapolis, Indiana and his cancer treatments could interfere
with his ability to adquately litigate this matter to the Court.

2. Plaintiff has identified the City Of Indianapolis, Indiana as
the Defendant(s) in this matter; however, the actual Defendants are:

(A) Mayor Joseph Hogsett, City-County Building, 200 East Washington
Street, Indianapolis, Indiana 46204;

(B) City-County Councillors Vop Osili, Monroe Gray, Zach Adams,
William Oliver, Leroy Robinson, Maggie Lewis, Colleen Fanning,
Christine Scales, Michael McQuillen, Jeff Coats, David Ray,
Janice McHenry, Joseph Simpson, Susie Cordi, Jason Holliday,
Frank Mascari, Jared Evans, Danielle Coulter, John Wesseler, and
Brian Mowery, at Office Of The City-County Council, 200 East
Washington street, Indianapolis, Indiana 46204. Included with
these City-County Councillors are Councillors Blake Johnson,
LaKkeisha Jackson, Andy Harris, and Jefferson Shreve; and

(C) Marion County Sheriff KERRY Forestal, 40 South Alabama Street,
Indianapolis, Indiana46204.

3. The Defendant(s) have acted under color of State Law at all times
relevant to this complaint and is sued in “whatever" legal

capacity that is legally relevant and supportive of this complaint.

 
Case 1:19-cv-02603-TWP-DML Document1 Filed 06/26/19 Page 3 of 7 PagelD #: 3

STATEMENT OF THE FACTS

For years past and up ta | today Illegals cross the southern
borders of the United States Of America and thousands of them
have found their way to Indianapolis, Indiana where Plaintiff
resides. These Illegals not only broke the Immigration Laws of
The United States as they make their way to Indianapolis,
Indiana, and other American Cities, many of them also commit
other crimes such as murder, robbery, rape, kidnapping, human
trafficking, illegal drug possession and sales, unlawful
possession of firearms, theft, property damage, hit and run auto

accidents, and a host of other crimes. Also, most of these Illegals

do not speak nor comprehend the English Language and this has
often led to a communication breakdown between Plaintiff and
Illegals.

Plaintiff has first hand knowledge and experience of how violent and
deadly many of these non-english speaking Illegals can be dating
back to about May of 1987. In about May of 1987 Illegals had
sexually harrassed and threatened harm to an ex-girlfriend of
Plaintiff. Plaintiff confronted the Illegals yet because they
could not speak fluent english there was a communication breakdown
and five of the Illegals physically attacked Plaintiff sending
Plaintiff to the hospital with multiple injuries to his head and
body requiring staples and stitches. Plaintiff did defend himself
with a carpenter Hammer during this attack and two of the fllegals
also went to the hospital for medical treatment. Indianapolis

Police Officers responded to the incident and to Plaintiff's best

\

 
Case 1:19-cv-02603-TWP-DML Document1 Filed 06/26/19 Page 4 of 7 PagelD #: 4

recollection no arrest were made nor criminal charges filed against
anyone and no Illegal was deported.

Through the years since 1987, up to and including late May 2019,
Plaintiff has had several other violent incidents with non-english
speaking Illegals and during these incidents Plaintiff literally
had to defend himself with a baseball bat all because of a
communications breakdown between Plaintiff and the Illegals. The
latest incident between Plaintiff and Illegals was late May 2019

and happened while Plaintiff was attempting to cross the street at

a four way stop intersection. Three Illegals in a pickup truck

sped through the four way intersection without stopping. Plaintiff
yeld to the driver to slow down. the driver stopped the truck then
yeld something back to Plaintiff in spanish while the passenger of
the truck flashed a pistol on Plaintiff. Plaintiff simply walked away
from the scene hoping he would not be shot in the back as he did

so and this incident in addition to all other unfortunate incidents
between vneinele and Illegals is so much the reasons why Plaintiff
fears becoming a crime victim to one or more Illegals as Plaintiff
exercises his Constitutional Liberties to freely move about the
City of Indianapolis, Indiana on a daily basis.

The Defendants possess much documentation regarding the multitude of
crimes committed by Illegals and Plaintiff asserts that all of this
documentation supports Plaintiff‘s personal knowledge of how
criminally violent . Illegals are.

Plaintiff is al sixty (60) year old Cancer Patient being treated at
‘Veterans Hospital in Indianapolis for his serious and rare form of
cancer. His fear of becoming a crime victim to an Illegal as he

freely moves about the City of Indianapolis, Indiana only adds to

 
Case 1:19-cv-02603-TWP-DML Document1 Filed 06/26/19 Page 5 of 7 PagelD #: 5

10.

11.

12.

Plaintiff's pains and suffering from the cancer. Furthermore,
Plaintiff realizes that he can become a crime victim to an American
Criminal as well as an Illegal. It is because many Illegals do not
speak nor comprehend the English Language resulting in communication
breakdowns that Plaintiff fears being a crime victim to an Illegal
more than he does an english speaking American.

The Defendant(s) for years have been aware of the multitude of
crimes committed by Illegals in Indianapolis, Indiana yet the
Defendant(s) do not meanfully enforce the Immigration Laws of The
United States Of America to rid the City of Indianapolis of all
Illegals thus causing Plaintiff to live in constant fear of becoming
a crime victim to one or more Illegals as Plaintiff exercises his”
right and liberties to move about the City of Indianapolis, Indiana
on a daily basis.

The Defendant(s) failure to meaningfully enforce the Immigration
Laws of The Unf ted States thereby allowing Illegals to live in
Indianapolis, Indiana is an unjustifiable intrusion upon Plaintiff's
liberty and right to freely move about the city without fear of

becoming a crime victim to one or more Illegals.

CLAIMS

 

The actions or failures of the Defendant(s) set forth in paragraphs
No. 9 and 10 above violate Plaintiff's right to substantive due
process of y under the Fifth and Fourteenth Amendments to The
United States: Constitution.

The Defendant(s) violated Plaintiff's Fifth and Fourteenth
Amendment .rights when the Defendant(s) act in concert to not

meaningfully enforce the Immigration Laws of The United States of

 
Case 1:19-cv-02603-TWP-DML Document1 Filed 06/26/19 Page 6 of 7 PagelD #: 6

America to rid the City of Indianapolis, Indiana of all Illegals
which results in an unjustifiable intrusion by the Defendant(s)
upon Plaintiff's liberties and rights as an American Citizen to
freely move about the City Of Indianapolis on a daily basis without

fear of becoming a crime victim to one or more Illegals.

RELIEF REQUESTED

Wherefore, Plaintiff request the Court to grant him the following

relief.

1.

Issue a Declaratory Judgment that the Defendant(s) violated the
Plaintiff's right to substantive due process of law under the
Fifth and Fourteenth Amendments to The United States Constitution.
Issue and Injunction against the Defendant(s) Ordering that the
Defendant(s) immediately began enforcing the Immigration Laws of
The United States Of America and rid the City of Insianapolis,
Indiana of all Illegal Immigrants.

Grant to Plaintiff compensatory damages against the Defendant(s)
in the amount Of ......cccccececececececcccccscese$25, 000,000.00
Grant to Plaintiff punitive damages against the Defendant(s) in
the amount Of ..cccccccccccccccccccsccccvccescccsee $e, 000,000.00

Grant to Plaintiff all other just and proper relief in this matter.

pectful ee

by R%: ang 7
7220 East 14€h Street

Indianapolis, Indiana 46219

(317)833-7059
Plaintiff - Pro se

Dated: , 2019

 
Case 1:19-cv-02603-TWP-DML Document1 Filed 06/26/19 Page 7 of 7 PagelD #: 7

DECLARATION

I, Bobby Ray Long, hereby declare under the penalties for perjury
that while the foregoing 42 U.S.C. § 1983 Civil Rights Complaint

has not been notarized it's contents are true to the best of my

memory, knowledge, and belief.

Dated: 72019

 

NOTE: Plaintiff is not a Lawyer therefore he respectfully prays the
Court will liberally construe all his pleadings in this matter
not holding them to the same standards as Lawyers’ Pleadings
see Haines v. Kerner, 404 U.S. 519, 92 S.Ct. 594 (1972); and
Calhoun v. DeTella, 319 F.3d 936 (7th Cir. 2003) regarding

the matter.

 
